Case 1:20-mj-00110-RMM Document 3 Filed 06/12/20 Page 1 of 1

AQ 442 (Rev. PL/I) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

Y. Case: 1:20-mj-00110
JERRITT JEREMY PACE ) Assigned To ; Magistrate Judge Robin M. Meriweather

) Assign. Date ; 6/11/2020

) Description: Complaint wi Arrest Warrant

}

Defendant
ARREST WARRANT
lo: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

frame of person to be arrested) JERRITT JEREMY PACE ;
who is accused of an offense or violation based on the following document filed with the court:

O} Indictment O) Superseding Indictment 0 Information  Superseding Information we Complaint

© Probation Violation Petition J Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 844(d) (Unlawful Transportation of Explosive Materiais with Intent to Injure);
18 U.S.C. § 844(e} (Willfully Making a Threat):

18 U.S.C. § 844(i} (Arson); and

18 U.S.C. § 231(a) (Civil Disorder)

fem 2020.06.11
Date: 06/41/2020 me 3 16:54:20 -04'00'

Issuing officer's signature

City and state: Washington, 0.C. ROBIN M. MERIWEATHER, U.S. Magistrate Judge

Printed name and title

 

Return

 

 

This w lah re We. on vee O12 “ya oO . and the person was arrested on fete) CHRO

at fcfty arte state)

Date: YA G20 oiitligy
fficer's signature

Aci?
LEM CUD , Cyt

Pr inledd nane cred titke

 

 

 
